DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/23/21 has been entered. Claims 1-20 remain pending in the application.


Claim Objections
Claims 16 is objected to because of the following informalities:
"distances that is the least" should be "distances that is a least" [Claim 16, line 5].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

	
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; determining a vector difference between the first plurality of parameters and a second plurality of parameters of a second vector that is stored by the device, wherein each parameter of the second plurality of parameters has a value within the range of values; responsive to the determining, computing a first weighted vector distance based on the vector difference; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus; comparing the second representation of the second weighted vector distance to the first representation of the first weighted vector distance; and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, setting a first indicator to indicate a first match, the first indicator corresponding to a single bit.
The limitations of determining a vector difference between the first plurality of parameters and a second plurality of parameters of a second vector that is stored by the device, wherein each parameter of the second plurality of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus. The processing system, processor, memory storing instructions for performing operations, and bus are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of storing/retrieving data and making calculations). The additional elements of obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus all represent insignificant extra-solution activities and are mere data gathering steps. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of conventional data gathering and display of data sets. Accordingly, claim 1 is not patent eligible.

claim 13 recites a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to compute a respective weighted vector distance based on the respective secondary vector stored by the secondary processor and the first vector in accordance with an algorithm; and receiving, from at least one processor of the plurality of secondary processors, an identification of the at least one processor of the plurality of secondary processors, wherein the receiving of the identification is based on the at least one processor of the plurality of secondary processors determining, based on the respective weighted vector distance computed by the at least one processor, that the respective secondary vector stored by the at least one processor is within a threshold distance of the first vector, and wherein the at least one processor sets a single bit in a register that indicates that the at least one processor of the plurality of secondary processors has determined that the respective secondary vector stored by the at least one processor is within the threshold distance of the first vector.
The limitations of … causes each of the plurality of secondary processors to compute a respective weighted vector distance based on the respective secondary vector … and the first vector in accordance with an algorithm; and …  receiving, … , an identification …; wherein the …the identification is based on… 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a processing system including a processor, facilitate performance of operations, the operations comprising: providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to …; and receiving, from at least one processor of the plurality of secondary processors, … of the at least one processor of the plurality of secondary processors, wherein the receiving of … is based on the at least one processor of the plurality of secondary processors …. The processing system, processor, and memory storing instructions for performing operations are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of storing/retrieving data and making calculations). The additional elements of providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to …; and receiving, from at least one processor of the plurality of secondary processors, … 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to …; and receiving, from at least one processor of the plurality of secondary processors, … of the at least one processor of the plurality of secondary processors, wherein the receiving of … is based on the at least one processor of the plurality of secondary processors …, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 
Independent claim 16 recites a method comprising: computing in parallel, by each processor of a plurality of processors, a vector distance between a first vector that is received by the processor and a second vector that is stored by the processor, resulting in a plurality of vector distances; identifying a vector distance included in the plurality of vector distances that is the least; responsive to the identifying, determining in parallel, by each processor of the plurality of processors, whether the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least; and responsive to the determining, reporting by each processor of the plurality of processors an identification of the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors.
The limitations of computing … a vector distance between a first vector that is received by the processor and a second vector …, resulting in a plurality of vector distances; identifying a vector distance included in the plurality of vector distances that is the least; responsive to the identifying, determining …whether the vector distance computed by the processor matches the vector distance 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing in parallel, by each processor of a plurality of processors, … that is received by the processor and … stored by the processor…; … in parallel, by each processor of the plurality of processors, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of and responsive to the determining, reporting by each processor of the plurality of processors an identification of the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein the identification of the processor includes an 
Claims 2-12, 14-15, 17-20 depend on claims 1, 13, 16 and include all the limitations of claims 1, 13, 16. Therefore, claims 2-12, 14-15, 17-20 recite the same abstract ideas of calculating vector distances and making mental comparisons, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 2-3, 7 recite additional limitations that pertain to the obtaining of: a second vector, a plurality of parametric weights, and the second representation of the second weighted vector distance comprising a second voltage and the computing of the first weighted vector distance. The computing of the first weighted vector distance further recites an abstract idea (mathematical concept), and therefore, does not integrate the judicial exception into a practical application. Accordingly, claim 2-3, 7 recite multiple abstract ideas and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.. These additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of existing computing technology as mere tools of conventional data gathering and vector processing.
Claim 4, 6, 17 similarly recite additional limitations pertaining to the computing of vector distances, inverting weighted vector distances, converting the inverted distances to voltages and identifying the vector distance that is the least by identifying a greatest voltage. This judicial exception is not integrated 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to the computing of vector distances and inverting the first weighted vector distance represent further mathematical steps as well as natural phenomena/laws of nature. That is, further reciting the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Claim 4, 6, 17 are not patent eligible.
Claim 5 recites an additional limitation that pertains to the providing of voltages to a bus. This additional step is further directed to the abstract idea of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations pertain to laws of nature, natural phenomena, and products of nature. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 8 recites an additional limitation that pertains to the comparing of vector distances comprising the comparing of voltages. This additional step is further directed to a mental process. That is, a human could reasonably compare vector distances and voltages which merely involves making mental judgement between numerical values. Accordingly, claim 8 further recites an idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations pertain to an abstract idea (mental processes). Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 Claims 9-12 recite additional limitations that pertain to receiving second and third indicators, clearing a register, and providing the indication of the first match. These additional steps further recite the abstract idea (mental process step) from the independent claims, due to their dependency, and do not integrate the judicial exception into a practical application. Accordingly, claim 9-12 further recite an abstract idea and are ineligible.
The claim include the additional elements that pertain to receiving second and third indicators, clearing a register, and providing the indication of the first match. These additional limitations do not integrate the abstract idea into a practical application, but rather, are insignificant extra-solution activities comprising mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 
Claims 14-15, 18 recite additional limitations that pertain to providing of parametric weights, computing weighted vector distances, receiving a copy of a vector and or it’s metadata, and processing the metadata. The computing of the weighted vector distances is directed to the abstract idea of mathematical calculations (mathematical concepts). The additional limitations that pertain to providing of parametric weights, receiving a copy of a vector and or it’s metadata are directed to insignificant extra-solution activities and are mere data gathering steps. Accordingly, claim 14-15, 18 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations pertain to providing of parametric weights, receiving a copy of a vector and or it’s metadata do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, these limitations 
Claims 19, 20 recite additional limitations pertaining to processors, processor threads, processor cores, and processor housings. These additional limitations merely recite standard computer components at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of storing/retrieving data and making calculations). Generic computing components would not implement the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma (US 2019/0026250) in view of Lee (US 2006/0136402) and further in view of Chavan (US 2015/0277917).
Regarding claim 1, Sarma discloses:
A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values at least by ([0018] “a computational array is a matrix processor capable of performing arithmetic operations on two input vectors and includes a plurality of computation units to receive the M operands and N operands from the input vectors.” [0020] “An example vector computational unit configured to receive a vector of N elements (or operands) may include N processing elements for processing the N elements in parallel” [0057] “registers 421 include arithmetic instruction vector registers. For example, registers may be used as operands for load operations, store operations, and arithmetic logic unit (ALU) operations” [0057] “a different set of vector registers are available for operating on 8-bit, 16-bit, 32-bit, and/or floating point values. In some embodiments, the set of vector registers for 32-bit values is also used for floating point values.”) and the vector registers, which store the vectors of operands for ALU operations, store 8-bit, 16-bit, 32-bit, and/or floating point 
determining a vector difference between the first plurality of parameters and a second plurality of parameters of a second vector that is stored by the device, wherein each parameter of the second plurality of parameters has a value within the range of values at least by ([0057] “in some embodiments, an ALU operation may take as arguments up to four vector registers, three as source registers and one as a destination register” [0085] “At 661, a vector arithmetic logic unit (ALU) operation is performed. In various embodiments, vector ALU operations include vector operations for add (signed and unsigned), subtract (signed and unsigned), multiply, absolute value, and logical operators, among others. Vector ALU operations may be performed on different operand sizes… each processing element of the vector computational unit performs the same ALU operation (e.g., add, subtract, multiply, etc.) in parallel with the other processing elements. In some embodiments, the output result is a quantized version of the ALU result. For example, the output result is a quantized version that requires fewer bits to represent than the ALU result.”);
responsive to the determining, computing a first weighted vector distance based on the vector difference at least by ([0026] “each computation unit of matrix processor 107 is a sub-circuit that includes an arithmetic logic unit, an accumulator, and a shadow register. In the example shown, the computation units of matrix processor 107 can perform an arithmetic operation on the M operands and N operands from weight input 105 and data input 103, 
providing a first representation of the first weighted vector distance to at least one bus at least by ([0052] “Output from vector computational unit 401 is written to output bus 431.”) and the at least one bus is the output bus 431.
Sarma fails to discloses “obtaining a second representation of a second weighted vector distance from the at least one bus; comparing the second representation of the second weighted vector distance to the first representation of the first weighted vector distance; and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, setting a first indicator to indicate a first match; the first indicator corresponding to a single bit”
However, Lee teaches the following limitations, obtaining a second representation of a second weighted vector distance from the at least one bus; comparing the second representation of the second weighted vector distance to the first representation of the first weighted vector distance at least by ([0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.” [0091] “An input feature vector X 1206 is provided to each neuron 
and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, setting a first indicator to indicate a first match at least by ([0091] “The system converges through several iterations and the neuron (i.e., the node in the SPAN map) with the highest output value is selected as the closest match.”) and the highest output value selected as the closest match is the first indicator indicating a first match.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Sarma because both references disclose operations involving vectors. Consequently, one of ordinary skill in the art would 
Sarma, Lee fail to discloses “the first indicator corresponding to a single bit”
However, Chavan teaches the above limitation at least by ([0040] “In a single instruction cycle, all the values in partitions 620 a to 620 n of the SIMD registers may be substantially simultaneously compared with the values loaded into partitions 630 a to 630 n to generate bit-victor 660 identifying matches within the horizontal component (e.g., a “1” in the bit-vector may correspond to a match and a “0” may correspond to a non-match, with one bit in the bit-vector for each code)”) and the first indicator corresponding to a single bit is the one bit in the bit-vector for each code which can be set to zero or one to indicate a match or non-match, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Chavan into the teaching of Sarma, Lee because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the representation of matching or non-matching vectors as in Chavan using only one bit in order to minimize the amount of storage space required to store the match data and increase processing efficiency.
As per claim 2, claim 1 is incorporated, Lee further discloses:
wherein the operations further comprise: obtaining the second vector from the at least one bus; and storing the second vector in the memory at least by ([0089] “FIG. 10 depicts an object topological map (OTM) in an exemplary embodiment of the invention. The OTM is depicted as a two dimensional (“2-D”) space partition network (SPAN) map 902.1” [0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.” [0108] “the SPAN map 902.1 may be used as an associative memory, which can retrieve associated objects based on the feature vectors.”) and the feature vector is sent through the feature vector bus to OTM, object topological map 902, which is used as an associative memory (storing the vector in memory), for comparison as shown in Fig. 9.
As per claim 3, claim 1 is incorporated, Sarma further discloses:
wherein the operations further comprise: obtaining a plurality of parametric weights from the at least one bus, wherein the computing of the first weighted vector distance is further based on the plurality of parametric weights at least by ([0026] “the computation units of matrix processor 107 can perform an arithmetic operation on the M operands and N operands from weight input 105 and data input 103, respectively…In parallel, a vector of weights may be applied to the two-dimensional data set by formatting the weights and feeding them as a vector into matrix processor 107 using weight input 105.” [0089] “FIG. vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.”) and the plurality of parametric weights is the vector of formatted weights.
As per claim 4, claim 3 is incorporated, Sarma fails to disclose “wherein the computing of the first weighted vector distance comprises applying a square root function to a summation of squares of parameters of the vector distance multiplied by respective parametric weights of the plurality of parametric weights”
However, Lee teaches the above limitations at least by ([0058] “a MOM 11 is used for searching based on N-dimensional image matching… Embodiments adopting the simplest form of this “sub-band” decomposition may divide the energy into direct current (“DC”) and alternating current (“AC”) terms of a transform. Here the AFE result RAFE 303 can be approximated by
R AFE ˜=F=K1*E — dc+K2*E*E — ac+Others, where E_dc is DC energy and E_AC is AC energy  [E4]
Energy is typically calculated as a “sum of square value” of the components of an object. It will be appreciated, however, that computation may be reduced by using a “sum of absolute value” approximation. It will be further appreciated that 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Sarma because both references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Sarma to further include the computing of a vector distance applying of a square root function to a summation of squares as in Lee because the use of the square root function is a mathematically efficient way of determining the distance between vectors.
As per claim 5, claim 1 is incorporated, Lee further discloses:
wherein the providing of the first representation of the first weighted vector distance to at least one bus comprises providing a first voltage corresponding to the first weighted vector distance to the at least one bus at least by ([0058] “a MOM 11 is used for searching based on N-dimensional image matching… Embodiments adopting the simplest form of this “sub-band” decomposition may divide the energy into direct current (“DC”) and alternating current (“AC”) terms of a transform. [0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for  parameters noted above in the example may also include components extracted using a coefficient de-correlating transform. Such components may include a plurality of signals, each signal having an energy. The plurality of signal energies can include a first signal energy having no alternating component. Each of the other signal energies can be associated with a different band of non-zero frequencies. In some arrangements, the non-zero frequencies are typically lower than a selected first frequency”) and any one of the energies, which can be AC or DC energies, are the first voltage which represent the parameters of any of the vectors that are compared.
As per claim 7, claim 5 is incorporated, Lee further discloses:
wherein the obtaining of the second representation of the second weighted vector distance from the at least one bus comprises obtaining a second voltage from the at least one bus at least by ([0058] “a MOM 11 is used for searching based on N-dimensional image matching… Embodiments adopting the simplest form of this “sub-band” decomposition may divide the energy into direct current (“DC”) and alternating current (“AC”) terms of a transform. [0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that  parameters noted above in the example may also include components extracted using a coefficient de-correlating transform. Such components may include a plurality of signals, each signal having an energy. The plurality of signal energies can include a first signal energy having no alternating component. Each of the other signal energies can be associated with a different band of non-zero frequencies. In some arrangements, the non-zero frequencies are typically lower than a selected first frequency”) and any one of the energies, which can be AC or DC energies, are the first voltage which represent the parameters of any of the vectors that are compared.
As per claim 9, claim 1 is incorporated, Lee further discloses:
wherein the operations further comprise: receiving a second indicator from a second device that indicates that the second device, a third device, or a combination thereof, has detected a second match with respect to the second representation of the second weighted vector distance at least by  ([0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.” [0091] “The system converges through several iterations and the neuron (i.e., the node in the SPAN map) with the highest output value is selected 
As per claim 10, claim 9 is incorporated, Lee further discloses:
wherein the operations further comprise: subsequent to receiving the second indicator, receiving a third indicator from the second device that the second device, the third device, or the combination thereof, has reported the second match on the at least one bus; and providing an indication of the first match to the at least one bus responsive to the receiving of the third indicator at least by ([0083] “The OFE 904 may extract feature vectors from an object to be sent to a feature vector bus 906. The feature vector is typically a set of values that characterizes an object and the feature vector can be used for object matching during searches and to enable content-based access of objects.” [0091] “The system converges through several iterations and the neuron (i.e., the node in the SPAN map) with the highest output value is selected as the closest match.” [0094] “Feature vectors can typically be communicated to other modules from the map through the feature vector bus 906. Object pointers can be communicated to other modules from the map through the object pointer bus 910.”).
As per claim 11, claim 10 is incorporated, Sarma further discloses:
wherein the first indicator comprises a register at least by ([0120] “accumulator 1024 is configured to accumulate the result of multiplier 1030 with the contents of accumulator 1024 based on the status of ClearAcc signal 1008. an accumulation register.””),
and wherein the operations further comprise: clearing the register subsequent to the providing of the indication of the first match to the at least one bus at least by ([0120] “accumulate and clear data, or just clear data. In some embodiments, accumulator 1024 may be implemented as an accumulation register.” [0123] “once the final dot-product result is stored in shadow register 1028, accumulator 1024 may be cleared and used to accumulate and store the partial result and eventually the final result of a new dot-product operation on new weight and data input values.”).
As per claim 12, claim 10 is incorporated, Lee further discloses:
wherein the providing of the indication of the first match comprises providing an identifier of the device, a copy of the second vector, metadata associated with the second vector, or a combination thereof at least by ([0090] “The system converges through several iterations and the neuron (i.e., the node in the SPAN map) with the highest output value is selected as the closest match.”) and the indication of the first match is the selecting of the highest output value (metadata associated with the second vector).

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma (US 2019/0026250) in view of Lee (US 2006/0136402) and Chavan (US 2015/0277917) and further in view of Van Aken (US 5,581,485).
As per claim 6, claim 5 is incorporated, Sarma, Lee, Chavan fail to disclose “wherein the operations further comprise: inverting the first weighted vector distance to generate a first inverted weighted vector distance; and generating the first voltage based on the first inverted weighted vector distance”
However, Van Aken teaches the above limitations at least by ([col. 5, lines 16-20, 38-46] “Analog inverters 2A to 2F receive input voltages Vi and generate reciprocal voltages Vir which are asserted to row lines 4A to 4F. Each reciprocal voltage Vir is linearly related to the negative of a corresponding vector component Xi and satisfies a relation similar to eq. 2 as shown in eq. 4…Each column line 6A to 6P carries a current which is the sum of the currents through all of the conducting cells in a corresponding column. Output block 120 supplies and measures the current to each column line 6A to 6P. Current-to -voltage converters in output block 120 generate on output terminals 7A to 7P, analog voltages proportional to the currents in column lines 6A to 6P and therefore proportional to the distances between the input vector and the stored vectors.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Van Aken into the teaching of Sarma Lee, Chavan because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the 
As per claim 8, claim 7 is incorporated, Sarma, Lee, Chavan fail to disclose “wherein the comparing of the second representation of the second weighted vector distance to the first representation of the first weighted vector distance comprises comparing the second voltage to the first voltage”
However, Van Aken teaches the above limitations at least by ([col. 7, lines 49-56] “During a first half of a first clock cycle of a scan, signals S0 and CLK* are high, and a P-channel transistor 553 charges a node 557 of capacitor 552 to voltage Vcc. A comparator 554 has a negative input terminal coupled to node 557 and a positive input terminal coupled to node 546 which is at voltage V0 during the first clock cycle. An output signal CMP from comparator 554 goes low to indicate that voltage V0 is lower than the voltage on node 557.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Van Aken into the teaching of Sarma, Lee, Chavan because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the comparing of voltages as in Van Aken in order to determine vector distances using analog signals.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma (US 2019/0026250) in view of Cevahir (US 2015/0066957) and further in view of Chavan (US 2015/0277917).
Regarding claim 13, Sarma discloses:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector at least by ([0018] “a computational array is a matrix processor capable of performing arithmetic operations on two input vectors and includes a plurality of computation units to receive the M operands and N operands from the input vectors.” [0020] “An example vector computational unit configured to receive a vector of N elements (or operands) may include N processing elements for processing the N elements in parallel… each vector computational unit processes in parallel the received output data elements from the computational array in response to a single processor instruction” [0057] “registers 421 include arithmetic instruction vector registers. For example, registers may be used as operands for load operations, store operations, and arithmetic logic unit (ALU) operations” [0057] “a different set of vector registers are available for operating on 8-bit, 16-bit, 32-bit, and/or floating point values. In some embodiments, the set of vector registers for 32-bit values is also used for floating point values.”) and the vector registers, which store the vectors of 
and wherein the providing of the first vector causes each of the plurality of secondary processors to compute a respective weighted vector distance based on the respective secondary vector stored by the secondary processor and the first vector in accordance with an algorithm at least by ([0026] “each computation unit of matrix processor 107 is a sub-circuit that includes an arithmetic logic unit, an accumulator, and a shadow register. In the example shown, the computation units of matrix processor 107 can perform an arithmetic operation on the M operands and N operands from weight input 105 and data input 103, respectively…In parallel, a vector of weights may be applied to the two-dimensional data set by formatting the weights and feeding them as a vector into matrix processor 107 using weight input 105” [0085] discusses the different ALU operations such as adding, subtracting, and multiplying operands (algorithm));
and receiving, from at least one processor of the plurality of secondary processors, an identification of the at least one processor of the plurality of secondary processors at least by ([0052] “Output from vector computational unit 401 is written to output bus 431.”) and the indication is the output from the computation unit to the output bus 431.
Sarma fails to discloses “wherein the receiving of the identification is based on the at least one processor of the plurality of secondary processors determining, based on the respective … vector distance computed by the at least one processor, that the respective secondary vector stored by the at least one processor is within a threshold distance of the first vector, and wherein the at least one processor sets a single bit in a register that indicates that the at least one processor of the plurality of secondary processors has determined that the respective secondary vector stored by the at least one processor is within the threshold distance of the first vector”
However, Cevahir teaches the following limitations, wherein the receiving of the identification is based on the at least one processor of the plurality of secondary processors determining, based on the respective … vector distance computed by the at least one processor, that the respective secondary vector stored by the at least one processor is within a threshold distance of the first vector at least by ([0053] “The plurality of processors 41 included in one of the plurality of parallel execution units 40 process the same instruction in accordance with an instruction from the instruction unit 42 included in such parallel execution unit 40.” [0096] “First, the image feature vector selecting unit 89 obtains the image feature vectors 22 whose distances from the query feature vector are shorter than a predefined threshold value from among the image feature vectors 22 belonging to the selected cluster, and sorts the obtained image feature vectors 22 based on the distance (Step S301).”);
and wherein the at least one processor sets … a register that indicates that the at least one processor of the plurality of secondary processors has determined that the respective secondary vector stored by the at least one processor is within the threshold distance of the first vector at least by into a register of the processor 41 in which such element is calculated (Step S202).” [0096] “First, the image feature vector selecting unit 89 obtains the image feature vectors 22 whose distances from the query feature vector are shorter than a predefined threshold value from among the image feature vectors 22 belonging to the selected cluster, and sorts the obtained image feature vectors 22 based on the distance (Step S301).”) and the distance between elements of vectors is calculated within a register of the processor.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cevahir into the teaching of Sarma because both references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Sarma to further include the identifying that vectors are within a threshold distance of one another as in Cevahir in order to filter out vectors that are not similar.
Sarma, Cevahir fail to discloses “… a single bit in a register …”
However, Chavan teaches the above limitations at least by ([0040] “A corresponding portion—the first eight bits—of the target code is loaded into partitions 630 a to 630 n of one or more other SIMD registers. In a single instruction cycle, all the values in partitions 620 a to 620 n of the SIMD registers may be substantially simultaneously compared with the values loaded into  (e.g., a “1” in the bit-vector may correspond to a match and a “0” may correspond to a non-match, with one bit in the bit-vector for each code).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Chavan into the teaching of Sarma, Cevahir because the references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the indication of matching or non-matching vectors using a single bit as in Chavan in order to minimize the amount of storage required to store the results of the comparisons and make the processing of such data more efficient as a result.
As per claim 14, claim 13 is incorporated, Sarma further discloses:
wherein the operations further comprise: providing a plurality of parametric weights to the plurality of secondary processors, wherein the providing of the plurality of parametric weights causes each of the plurality of second processors to compute the respective weighted vector distance in accordance with the plurality of parametric weights at least by ([0026] “the computation units of matrix processor 107 can perform an arithmetic operation on the M operands and N operands from weight input 105 and data input 103, respectively…In parallel, a vector of weights may be applied to the two-dimensional data set by formatting the weights and feeding them as a vector into vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.”) and the plurality of parametric weights is the vector of formatted weights.
As per claim 15, claim 13 is incorporated, Cevahir further discloses:
wherein the operations further comprise: receiving, from the at least one processor of the plurality of secondary processors, a copy of the respective secondary vector stored by the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor, or a combination thereof at least by ([0071] “The representative vector transferring unit 81 is implemented mainly by the parallel computing device 14 and the storage unit 12. The representative vector transferring unit 81 transfers the plurality of upper representative vectors and the plurality of representative feature vectors stored in the tree structure representative vector storing unit 72 to the in-device memory 45, which is accessible in common from the plurality of processors 41 as processing for initializing the parallel computing device 14 (Step S101)” [0072] “The representative vector transferring unit 81 uses direct memory access (DMA) functions of the parallel computing device 14 
and processing the copy of the respective secondary vector stored by the at least one processor, the metadata associated with the respective secondary vector stored by the at least one processor, or the combination thereof, in accordance with an application executed by the processing system at least by ([0011] “Further, according to one embodiment of the present invention, there is provided a computer-readable storage medium having stored thereon a program for causing a computer to execute the following processings of:…”) and the application is the program.

Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cevahir (US 2015/0066957) in view of Suetake (US 5,742,842).
Regarding claim 16, Cevahir discloses:
A method comprising: computing in parallel, by each processor of a plurality of processors, a vector distance between a first vector that is received by the processor and a second vector that is stored by the processor, resulting in a plurality of vector distances at least by ([0052] “The parallel computing device 14 includes a plurality of parallel execution units 40 and an in-device memory 45. Each parallel execution unit 40 includes a plurality of processors 41, an instruction unit 42, and a high-speed memory 43.” [0082] “The upper representative vector distance calculating unit 83 is implemented mainly by the parallel computing device 14. The upper representative vector 
identifying a vector distance included in the plurality of vector distances that is the least; responsive to the identifying, determining in parallel, by each processor of the plurality of processors, whether the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least at least by ([0087] “The image feature cluster selecting unit 86 is implemented mainly by the parallel computing device 14. The image feature cluster selecting unit 86 selects one of the plurality of image feature clusters based on the distance between the query feature vector and each of a plurality of representative feature vectors calculated by the representative feature vector distance calculating unit 85. More specifically, for example, the image feature cluster selecting unit 86 selects an image feature cluster represented by the representative feature vector having the shortest distance from the query feature vector.”);
and responsive to the determining, reporting by each processor of the plurality of processors an identification of the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least at least by ([0087] “The image feature cluster selecting unit 86 is implemented mainly by the parallel computing device 14. The image feature cluster selecting unit 86 selects one of the plurality of image feature clusters based on the distance between the query having the shortest distance from the query feature vector.” [0091] “The image feature vector transferring unit 87 is implemented mainly by the storage unit 12 and the parallel computing device 14. The image feature vector transferring unit 87 transfers the plurality of image feature vectors 22 belonging to the image feature cluster selected by the image feature cluster selecting unit 86 from the cluster vector storing unit 71 to the in-device memory 45, which is accessible in common from the plurality of processors 41. Similarly to the representative vector transferring unit 81 configured to transfer, for example, the representative feature vector, the image feature vector transferring unit 87 arranges data of the image feature vector 22 so as to allow the plurality of processors 41 to read data stored in the in-device memory 45 in bulk.”) and the reporting of the identification is the transferring of the plurality of image feature vectors 22 belonging to the image feature cluster selected based on those that have the shortest distance from the query vector.
Cevahir fails to disclose “wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors”
However, Suetake teaches the above limitation at least by ([col. 15, lines 36-40] “the AU 905 converts a register access address, which is sent from the an address which directly designates a relevant register of the slave processor 802 and then sends the converted address to the chip address bus 907”) and the plurality of processors are the CPU (the processor) and slave processors (other processor), while the address of the processor is the address which directly designates a relevant register of the slave processor.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Suetake into the teaching of Cevahir because the references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Cevahir to further include addressable registers of processors as in Suetake in order to be able to easily route certain vectors to the correct processors.
As per claim 19, claim 16 is incorporated, Cevahir further discloses:
wherein the plurality of processors correspond to separate threads executed by a common processing core at least by ([0052] “The parallel computing device 14 includes a plurality of parallel execution units 40 and an in-device memory 45. Each parallel execution unit 40 includes a plurality of processors 41, an instruction unit 42, and a high-speed memory 43.”) and the separate threads executed by a common processing core are the plurality of parallel execution units which each comprises processors which is all comprised within a parallel computing device.
As per claim 20, claim 16 is incorporated, Cevahir further discloses:
wherein the plurality of processors correspond to discrete components that are each housed within separate housings at least by (Fig. 3 which shows each of the processors as separate discrete components within each of the parallel execution units within separate housings),

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cevahir (US 2015/0066957) in view of Suetake (US 5,742,842) and further in view of Van Aken (US 5,581,485).
As per claim 17, claim 16 is incorporated, Cevahir, Suetake fail to disclose “further comprising: inverting in parallel, by each processor of the plurality of processors, the vector distance computed by the processor, resulting in a plurality of inverted distances; and converting in parallel, by each processor of the plurality of processors, the inverted distance for the processor to a voltage, resulting in a plurality of voltages, wherein the identifying of the vector distance included in the plurality of vector distances that is the least comprises identifying a voltage included in the plurality of voltages that is the greatest”
However, Van Aken teaches the above limitations at least by ([col. 5, lines 16-20, 38-46] “Analog inverters 2A to 2F receive input voltages Vi and generate reciprocal voltages Vir which are asserted to row lines 4A to 4F. Each reciprocal voltage Vir is linearly related to the negative of a corresponding vector component Xi and satisfies a relation similar to eq. 2 as shown in eq. 4…Each column line 6A to 6P carries a current which is the sum of the currents through all of the conducting cells in a corresponding column. Output block 120 supplies and analog voltages proportional to the currents in column lines 6A to 6P and therefore proportional to the distances between the input vector and the stored vectors.” [col. 7, lines 19-29] “FIGS. 5A, 5B, 5C, and 5D show a circuit that generates an index signal indicating which of sixteen column lines has the lowest current. The circuit scans sixteen input voltages V0 to V15 and determines which voltage V0 to V15 is lowest. Voltages V0 to V15 can be supplied by sixteen analog inverters and sixteen current-to-voltage converters, such as shown in FIG. 4, coupled to sixteen column lines of a distance measuring array. During scanning, an index indicating a column is changed as lower voltages are found. After all of voltages V0 to V15 have been scanned, the index signal is asserted.” [col. 8, lines 37-39] “Distance measuring circuit 100 of FIG. 1 measures the required distances in parallel and thereby eliminates the bottle neck for real time applications.” [col. 9, lines 24-33] “Each of output blocks 620A to 620M for arrays 610A to 610M respectively provides on a line 621 a voltage indicating the minimum distance, referred to as the spectral distance, between the input vector and the closest prototype vector in the attached one of arrays 610A to 610M and provides on lines 622 an index indicating the index of the closest prototype vector in that word.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Van Aken into the teaching of Cevahir, Suetake because the 
As per claim 18, claim 17 is incorporated, Cevahir further discloses:
wherein the identification of the processor comprises parameters of the second vector stored by the processor at least by ([0052] “The parallel computing device 14 includes a plurality of parallel execution units 40 and an in-device memory 45. Each parallel execution unit 40 includes a plurality of processors 41, an instruction unit 42, and a high-speed memory 43.” [0082] “The upper representative vector distance calculating unit 83 is implemented mainly by the parallel computing device 14. The upper representative vector distance calculating unit 83 calculates distances between each of the plurality of upper representative vectors and the query feature vector using the plurality of parallel processors 41.”

Response to Arguments
The following is in response to the amendment filed on 09/23/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.

In response to the preceding argument, examiner respectfully submits that the claims do not mention “a large number of input parameters/data points”. Therefore, the user making mental comparisons of weighted vector distances is not impractical because that claim has not narrowed the claimed invention to include making trillions or millions of comparisons, as suggested by the applicant.
Regarding 35 USC 101, on pgs. 17-18, applicant argues that the setting of a first indicator is representative of the claim being directed to a practical application.
In response to the preceding argument, examiner respectfully submits that neither setting of a first indicator, such as a single bit, or any of the other limitations would provide any sort of improvements or solve any problems. Further, it is not clear how the claimed invention would “increase speed and reduce signaling overhead” as also mentioned by the applicant. Therefore, the claims do not appear to integrate the abstract idea into a practical application.
Regarding 35 USC 101, on pg. 18, applicant argues that the claim does not seek to tie up the abstract idea.
In response to the preceding argument, examiner respectfully submits that the invention recites several abstract ideas with which the invention seeks to tie up and the claims do not seem to provide any clear improvements. Therefore, the streamlined eligibility analysis is not appropriate in this case (MPEP 2106.04(b)).

In response to the preceding argument, examiner respectfully submits that the example provided is not analogous to the applicant’s claimed invention. Further, the claimed invention does not provide any improvements or solve any problems.
Regarding 35 USC 101, on pg. 19, applicant argues that the amendments to claim 1 recite additional features that are not well-understood, routine, or conventional activities.
In response to the preceding argument, examiner respectfully submits that the the applicant does not specify which additional limitation they believe is not a well-understood, routine, or conventional activity. Berkheimer evidence is provided for each and every additional limitation in the previous and current 35 USC 101 rejection. Therefore, it is not clear why the applicant asserts that none is provided.
	
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169